 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9
     DOUGLAS E. SHIELDS,                   )                           3:18-cv-00031-MMD-WGC
10                                         )
                 Plaintiff,                )                                     ORDER
11                                         )
             vs.                           )                                 Re: ECF No. 43
12                                         )
     RENEE BAKER, et al.,                  )
13                                         )
                 Defendants.               )
14   ______________________________________)
15
            Before the court is Plaintiff’s Motion for a Stipulation to the Scheduling Order (ECF No. 43).
16
     The court interprets Plaintiff’s filing as a motion to revise certain deadlines contained in the court’s
17
     scheduling order (ECF No. 31). Although the rationale set forth in Plaintiff’s motion for revising the
18
     scheduling order is somewhat difficult to interpret, it appears Plaintiff seeks additional time to complete
19
     discovery to ascertain the identity of certain “Doe” defendants.1
20
            The court finds it is appropriate to revise certain of the deadlines contained in the current
21
     scheduling order. However, the court is not inclined to follow the sequencing proposed by Plaintiff, i.e.,
22
     that he be allowed to file an amended complaint thirty days after the discovery deadline. The trouble
23
     with this sequence is that the deadline for dispositive motions typically follows thirty days after the
24
     discovery deadline, which would not allow resolution of any amendments Plaintiff may seek. Therefore,
25
     new deadlines are imposed as follows:
26
27
             1
28             See Screening Order, ECF No. 7 at pp. 13-14, allowing certain Plaintiff’s claims to proceed “when
     Plaintiff learns their identity.”
 1          Discovery in this action shall be completed on or before November 1, 2019.
            Motion to substitute parties shall be completed on or before October 18, 2019.
 2          Motion to amend shall be completed on or before October 18, 2019.
            Dispositive motions shall be filed and served no later than December 6, 2019.
 3          The Joint Pretrial Order shall be filed no later than January 6, 2020. If a dispositive
            motion is filed, the Joint Pretrial Order shall be due thirty (30) days after a decision on
 4          the dispositive motion.
 5          If Plaintiff merely seeks to substitute the name of a proposed Defendant in place of a
 6   Doe Defendant, Plaintiff shall file a “Motion to Substitute Parties,” identifying which count
 7   the identified individual would be substituted for a Doe defendant per the court’s Screening Order,
 8   ECF No. 7 at 13-14.
 9          If, however, Plaintiff seeks to add new claims against an existing named and/or Doe defendant,
10   in accordance with Fed. R. Civ. P. 15, Plaintiff would have to file a motion to amend his complaint.
11   After the motion runs its course, the court would place Plaintiff’s proposed amended complaint in line
12   for screening, which, in view of the court’s backlog of pending motions, may take a considerable period
13   of time, during which current deadlines would be stayed. If any such amendment were permitted, new
14   deadlines for discovery, amendments, dispositive motions, etc., would have to be imposed.
15          DATED: August 14, 2019.
16
17
                                                            ____________________________________
18                                                          WILLIAM G. COBB
                                                            UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                        2
